Citation Nr: 1429935	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  12-00 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970 with service in the Republic of Vietnam.  He is in receipt of the Combat Infantryman Badge.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the claims file is currently held by the RO in Atlanta, Georgia. 

In November 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of the hearing is included in the Veteran's virtual claims file.   

The Veteran has recently filed claims for entitlement to an increased rating for posttraumatic stress disorder (PTSD), entitlement to service connection for hearing loss and tinnitus, and a claim to reopen service connection for sleep apnea.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  In support of the claim, the Veteran submitted records from his private dermatologist consisting of skin biopsy results dated in January and August 2008.  Records of dermatological consultations at the Atlanta VA Medical Center (VAMC) indicate that the Veteran received treatment with his private dermatologist both before and after the 2008 skin biopsies.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  Thus, a request should be made for complete medical records from the Veteran's private dermatologist.  

The Board also finds that the Veteran should be provided a VA examination to determine the nature and etiology of the claimed skin disability.  The Veteran's service in Vietnam and exposure to herbicides is presumed and he also testified in November 2012 that he incurred a large amount of sun exposure during active duty service.  However, the Board notes that his VAMC treatment records also indicate that the Veteran frequently uses tanning beds.  A VA medical opinion is therefore necessary under the duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a medical release form and request that he execute it to allow VA to obtain private medical records from Dr. Russell Harris, his private dermatologist.  

2.  If a proper medical release form is received from the Veteran, obtain copies of all available treatment records from Dr. Russell Harris.  Copies of the records must be associated with the paper or virtual claims file.  All efforts to obtain the records must be documented in the claims file.  

3.  Afford the Veteran a VA dermatological examination to determine the nature and etiology of the claimed skin disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner is requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed skin disorder (to include the Veteran's history of squamous cell carcinoma and basal cell carcinoma) is etiologically related, in whole or in part, to any incident of active duty service, to include the Veteran's exposure to herbicides and/or sun. 

The Veteran's service in Vietnam and exposure to herbicides is presumed.  The examiner is informed that even if a diagnosed skin condition is not considered a disease associated with herbicide exposure under § 3.309, service connection is still possible on a direct basis if the condition was incurred due to herbicide exposure.  The Veteran contends that his skin problems are due to herbicide and sun exposure during service in Vietnam.    

A complete rationale should be provided for all expressed opinions.

4.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



